Title: To George Washington from William Heath, 20 September 1781
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,Head quarters, Continental Village Sept. 20. 1781
                  
                  The last evening I received intelligence that the fleet which have for some time been in the harbor of New York with a body of troops embarked, fell down to the Hook last Saturday.  It is said, all the heavy cannon on the grand battery were taken on board—The troops have their baggage with them.  I cannot yet ascertain all the corps, their numbers or destination.
                  The New York paper of the 15. contains an account of a naval engagement between the french and british fleets off the Chesepeak, Mr Rivington says, in favor of the latter.  But this account is so lame, that there is much reason to apprehend the advantage was in favor of our allies.  The 17th a packet arriv’d at New York it is said, as many as three thousand people were waiting on the wharf to hear the news, but nothing transpired—and countenances were gloomy.  The general conversation of the people is, that if Lord Cornwallis is taken they may date thereon their own fate.
                  The Robust and President man of war, which were brought to the Shipyard at New York for repair, I am credibly informed upon a critical survey, are to be condemned.  They are both to be sent to Europe with their lower deck guns only.
                  Upon searching my files, I do not find a complete copy of the report of the board of general officers on the rank of the subaltern officers.  I therefore request your Excellency will be pleased to order a copy to be sent me as nothing can be done without it.  I have the honor to be With the highest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
               